Citation Nr: 0631558	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spinal cord tumor of 
the neck with resulting laminectomy.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1977 
to October 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The record shows that in a May 2005 decision the Board 
denied entitlement to service connection for a spinal cord 
tumor of the neck with resulting laminectomy.  Thereafter, 
the veteran brought an appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2006, the Court vacated the May 2005 Board decision 
and remanded the case to the Board for compliance with the 
joint motion of the parties, readjudication and the issuance 
of a new decision.  

In July 2006, the veteran's attorney responded to the 
Board's June 2006 correspondence seeking additional evidence 
and/or argument in support of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In responding to the Board's June 2006 correspondence, the 
representative advised the Board that the veteran had 
received Social Security Administration (SSA) disability 
benefits since January 1996 and that the basis for the SSA 
award was the same disability for which he is claiming 
service connection.  The attorney argued that the duty to 
assist required verification and consideration of the nature 
of the veteran's SSA benefits as it pertained to his VA 
claim.  It is well established in the case law that the 
Board cannot unilaterally declare SSA records irrelevant in 
a claim for service connection.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002).  Furthermore, in 
this case the veteran's attorney has indicated the records 
are relevant to the matter on appeal and that they are not 
on file.

The parties to the joint motion concluded the Board had 
failed to comply with the holding in Sutton v. Brown, 9 Vet. 
App. 553, 570-71 (1996), interpreting the holding in 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1996), with 
respect to private medical evidence the veteran had 
submitted to support the claim for service connection.  
According to the parties to the joint motion, the veteran 
stated a private physician (Dr. B.) the present spinal cord 
tumor disability was manifested by various complaints during 
military service including of pain, tingling and numbness.  
However, Dr. B. had stated in February 2001 that it was as 
likely as not that the veteran's "complaints in service" 
were related to his "present condition" but the language is 
ambiguous and it does not provide the clarity of a nexus 
statement as the veteran related.  Thus, in light of the 
cited legal precedent the parties to the joint motion agreed 
Board failed in its obligation to advise the veteran of the 
need to obtain a more complete opinion from Dr. B, which 
constituted a failure to fulfill the statutory duty to 
assist. 

Accordingly, the case is remanded for the following action: 

1.  The VBA AMC should take appropriate 
steps to obtain any pertinent evidence and 
information identified regarding the 
treatment for the spinal cord tumor at any 
time prior to or since military service but 
not provided by the veteran.  If the AMC is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to submit 
the outstanding evidence.

The veteran should be advised that 
statements from physicians, including Dr. 
B., obtained to support the claim, should 
include a rationale for any conclusions 
reached and a statement of the specific 
evidence relied on to arrive at the stated 
opinion if it associates the spinal cord 
tumor of the neck with resulting laminectomy 
to the veteran's military service on any 
basis.

2.  The SSA should be contacted and asked to 
provide all records reviewed in connection 
with an agency determination, if any, to 
award the veteran SSA disability benefits, 
including any agency administrative 
adjudication decisions.

3.  Thereafter, the VBA AMC should undertake 
any other action deemed warranted in light 
of the record as supplemented with the SSA 
records and any other evidence submitted or 
obtained on behalf of the veteran, and then 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and the veteran and his 
representative should be afforded an 
opportunity to respond. The SSOC must 
contain notice of all relevant actions taken 
on the claim, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal. Additionally, if the veteran does 
not appear for a scheduled examination, the 
SSOC should specifically refer to 38 C.F.R. 
§ 3.655 (2006). 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



